In re Central Louisiana Electric Company, Inc., applying for supervisory writs of certiorari, prohibition or mandamus, from the Louisiana Public Service Commission. Docket Number U-15180, to the Nineteenth Judicial District Court. Parish of East Baton Rouge. No. 260-912, Division “J”.
Writ granted. The ruling of the district court is reversed. Discovery is applicable in spite of language referring to this review in the district court as an appeal. The case is remanded to the district court to consider the discovery requests and the objections thereto.